United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-2864
                      ___________________________

                                Frederick Banks

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

       Antitrust Division, and all Defendants whose last names begin A-D;
 Environmental and Natural Resources Division, and all Defendants whose last
     names begin with E-H; US National Central Bureau, INTERPOL and all
Defendants whose last names begin with I-M; Norvel, and all Defendants whose
last names begin with N-Q; Roberts, and all Defendants whose last names begin
with R-U; Voting Section 307-2767, and all Defendants whose last names begin
                                     with V-Z

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                          Submitted: October 2, 2013
                            Filed: October 7, 2013
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and MELLOY, Circuit Judges.
                       ____________

PER CURIAM.
      Pennsylvania resident Frederick Banks appeals from an order of the District
      1
Court dismissing his pro se civil-rights action prior to service. We grant Banks’s
motion to proceed in forma pauperis on appeal. We also affirm the dismissal of his
complaint, see 8th Cir. R. 47A(a), but we modify the filing restriction that the District
Court imposed on Banks to read as follows:

          Frederick Banks is hereby enjoined from filing any civil action in the
          United States District Court for the Eastern District of Arkansas without
          first obtaining leave of that court. In seeking leave to file, Banks must
          certify that the claim or claims he wishes to present are new claims
          never before raised and disposed of on the merits by any federal court.
          Banks must also certify that the claim or claims are not frivolous,
          malicious, or brought in bad faith. Additionally, Banks must cite or
          affix a copy of this opinion to any motion for leave to file a claim.
          Failure to comply strictly with the terms of this injunction will be
          sufficient grounds for summarily denying leave to file or dismissing any
          action filed.

          The judgment is affirmed.
                         ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                            -2-